Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Restriction/Election
Applicant’s election of Species IX (FIGS. 6A-6C), with traverse, in the response filed on 7/11/2022 is acknowledged. The traversal is on the ground(s) that “the present application are sufficiently similar so that a single search would readily cover the ten species without placing a serious burden on the Examiner”. This is not found persuasive because these species are mutually exclusive. Specifically, Species I: one conductive pattern 13 arranged at one side of the signal lines 12. Each of part of the signal lines 12 is electrically connected to the conductive pattern 13 through one first switch unit 14. Species II: two conductive patterns 13 arranged at two opposite sides of the signal lines 12, respectively. Each of part of the signal lines 12 is electrically connected to the two conductive patterns 13 through two first switch units 14. Species III: two conductive patterns 13 which are arranged at two adjacent sides of the signal lines 12. Each signal line 12 is only electrically connected to one conductive pattern 13 through one first switch unit 14. Species IV: four conductive patterns 13 each of which is arranged at a respective side of the signal lines 12, the conductive patterns 13 are arranged around the active area 10. Species V: the first signal lines 120 are gate lines, and the second signal lines 121 are signal lines, one end of each gate line is connected to a gate line leading-out terminal 1200 provided in the peripheral region 11, and one end of each data line is connected to a data line leading-out terminal 1210 provided in the peripheral region 11. Connection portions are provided to be electrically connected between each gate line leading-out terminal 1200 and a corresponding gate line, and between each data line leading-out terminal 1210 and a corresponding data line. Species VI: the second switch unit 17 includes a plurality of second thin film transistors 1700 connected in series, and a gate of each second thin film transistor 1700 is electrically connected to a first electrode of thereof. Species VII: the second switch unit 17 includes one second thin film transistor 1700, and a gate of the second thin film transistor 1700 is electrically connected to a first electrode of the second thin film transistor 1700 and the corresponding conductive pattern 13, and a second electrode of the thin film transistor is electrically connected to the signal line 12. Species VIII: the first switch unit 14 further includes at least one groove 1409 disposed in the insulating layer 1402, and the extension sub-portion 1411 includes at least one first portion P1 disposed in the at least one groove 1409, and a second portion P2 disposed outside the at least one groove 1409. A plane where a surface of each first portion P1 facing away the corresponding conductive pattern 13 is located is closer to the corresponding conductive pattern 13 than a plane where a surface of the second portion P2 facing away the corresponding conductive pattern 13 is located. Species IX: the electrostatic buffer portion 141 further includes at least one buffer pattern 1413 disposed between the first insulating sub-layer 1407 and the second insulating sub-layer 1408. At least one second via hole 1412 is disposed in the second insulating sub-layer 1408, and the extension sub-portion 1411 is electrically connected to the at least one buffer pattern 1413 through the at least one second via hole 1412. Species X: the third switch unit 15 includes one third thin film transistor 1500, a second electrode 1505 of the third thin film transistor 1500 is electrically connected to the common electrode line 18, and a first electrode 1504 of the third thin film transistor 1500 is electrically connected to a corresponding conductive pattern 13. These species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Amendment of Specification
Applicant’s amendment of the specification is acknowledged.

Amendment of Drawings
Applicant’s amendment of the drawings is acknowledged.

Title Objection
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the control portion includes a first thin film transistor; a first electrode of the first thin film transistor is electrically connected to the corresponding signal line, and a second electrode of the first thin film transistor is electrically connected to a first end of the connecting sub-portion; and a gate of the first thin film transistor is electrically connected to the first electrode of the first thin film transistor, or the gate of the first thin film transistor is a floating gate; the first switch unit further includes an insulating layer and a first via hole disposed in the insulating layer, the insulating layer is disposed between the second electrode and the gate of the first thin film transistor; the connecting sub-portion is electrically connected to the corresponding conductive pattern through the first via hole; a second end of the connecting sub-portion is electrically connected to the extension sub-portion” in Claim 2 must be shown or the feature(s) canceled from the claim(s). FIG. 6A shows a first electrode of the first thin film transistor (switch unit 16/17) is electrically connected to the corresponding signal line (121), and a second electrode of the first thin film transistor is electrically connected to a first end of the connecting sub-portion (13); and a gate of the first thin film transistor is electrically connected to the first electrode of the first thin film transistor. According to Claim 1, the control portion (140) is only a portion of the switch unit. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1404" [0086] and "1405" [0087] have both been used to designate the first electrode.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1404” has been used to designate both the first electrode [0086] and the second electrode [0087].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 8 and 19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (U.S. Patent Pub. No. 2009/0086143).
	Regarding Claim 1
	FIG. 5 (annotated below) of Kaneko discloses a display panel, comprising: a plurality of signal lines [0050] (15), at least one conductive pattern (161), and a plurality of first switch units (30); wherein each of at least part of the signal lines is electrically connected to the at least one conductive pattern through at least one first switch unit; and each first switch unit is connected between a corresponding signal line and a corresponding conductive pattern, and the first switch unit includes: a control portion (TFT2) and an electrostatic buffer portion (shown as circled), wherein the control portion is electrically connected between the corresponding signal line and the electrostatic buffer portion, and is configured to close a line between the signal line and the electrostatic buffer portion in response to an electrostatic voltage of electrostatic charges conducted from the corresponding signal line [0056]; the electrostatic buffer portion includes a connecting sub-portion (CS) and an extension sub-portion (ES); and the control portion, the corresponding conductive pattern and the extension sub-portion are electrically connected together through the connecting sub-portion. 

    PNG
    media_image1.png
    523
    509
    media_image1.png
    Greyscale

	Regarding Claim 5
	FIG. 5 of Kaneko discloses an extending direction of each conductive pattern is substantially perpendicular to an extending direction of a signal line (15) electrically connected thereto; and the extension sub-portion (ES) extends in an extending direction of the corresponding conductive pattern electrically connected thereto.

	Regarding Claim 7
	FIG. 5 of Kaneko discloses a length of the extension sub-portion in an extending direction thereof is greater than or equal to twice a width of the extension sub-portion perpendicular to the extending direction thereof.

	Regarding Claim 8
	FIG. 5 of Kaneko discloses an orthographic projection of the extension sub-portion (ES) on a plane where the corresponding conductive pattern is located is in a shape of a rectangle.

	Regarding Claim 19
	FIG. 5 of Kaneko discloses the display device comprises the display panel according to claim 1.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2008/0143640), in view of Kaneko 
	Regarding Claim 1
	FIG. 2 of Hsu discloses a display panel, comprising: a plurality of signal lines [0027] (220/230), at least one conductive pattern (260), and a plurality of first switch units (horizontal portion between 212 and 214); wherein each of at least part of the signal lines is electrically connected to the at least one conductive pattern through at least one first switch unit; and each first switch unit is connected between a corresponding signal line and a corresponding conductive pattern, and the first switch unit includes: a control portion (270) and an electrostatic buffer portion (250), wherein the control portion is electrically connected between the corresponding signal line and the electrostatic buffer portion, and is configured to close a line between the signal line and the electrostatic buffer portion in response to an electrostatic voltage of electrostatic charges conducted from the corresponding signal line [0031]; and the electrostatic buffer portion includes a connecting sub-portion (250); and the control portion and the corresponding conductive pattern and the extension sub-portion are electrically connected together through the connecting sub-portion. 
Hsu fails to disclose “the electrostatic buffer portion including a connecting sub-portion and an extension sub-portion; and the control portion, the corresponding conductive pattern and the extension sub-portion being electrically connected together through the connecting sub-portion”.
	FIG. 5 of Kaneko discloses a similar display panel, wherein the control portion (30) is electrically connected between the corresponding signal line (15) and the electrostatic buffer portion (16), and is configured to close a line between the signal line and the electrostatic buffer portion in response to an electrostatic voltage of electrostatic charges conducted from the corresponding signal line [0056]; and the electrostatic buffer portion includes a connecting sub-portion (161) and an extension sub-portion (164), wherein the control portion, the connecting sub-portion and the extension sub-portion are electrically connected together. Because FIG. 2 of Hsu discloses the control portion (270) and the corresponding conductive pattern (260) are electrically connected together through the connecting sub-portion (250), Hsu as modified by Kaneko discloses the control portion, the corresponding conductive pattern and the extension sub-portion being electrically connected together through the connecting sub-portion. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Kaneko. The ordinary artisan would have been motivated to modify Hsu in the above manner for purpose of reducing crosstalk (Para. 2 of Kaneko).

	Regarding Claim 13
	FIG. 2 of Hsu discloses a common electrode line (250), and the at least one conductive pattern (260) being electrically connected to the common electrode line.

Claims 2-4 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Kaneko, in view of Xu (U.S. Patent Pub. No. 2017/0176824) 
	Regarding Claim 2
	Hsu as modified by Kaneko disclose claim 1, wherein the control portion includes a first thin film transistor (TFT, FIG. 5 of Kaneko); a first electrode of the first thin film transistor is electrically connected to the corresponding signal line (15), and a second electrode (S) of the first thin film transistor is electrically connected to a first end of the connecting sub-portion; and a gate of the first thin film transistor is electrically connected to the first electrode of the first thin film transistor, or the gate of the first thin film transistor is a floating gate; the first switch unit further includes an insulating layer (13, FIG. 3 of Kaneko), the insulating layer is disposed between the second electrode and the gate of the first thin film transistor; a second end of the connecting sub-portion is electrically connected to the extension sub-portion. 
Hsu as modified by Kaneko fails to disclose “a first via hole disposed in the insulating layer”; the connecting sub-portion is electrically connected to the corresponding conductive pattern through the first via hole.
	FIGS. 3-4 of Xu disclose a similar display panel, comprising a first via hole (35) disposed in the insulating layer (314); the connecting sub-portion (34) is electrically connected to the corresponding conductive pattern (33) through the first via hole.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Xu. The ordinary artisan would have been motivated to modify Hsu in the above manner for purpose of reducing residual images when the driving circuit turns off (Para. 5 of Xu).

	Regarding Claim 3
	FIG. 5 of Kaneko discloses the first electrode of the first thin film transistor is electrically connected to the gate of the first thin film transistor. FIG. 2 of Hsu discloses the display 25panel further comprises a plurality of second switch units (vertical portion between 212 and 214), the corresponding signal line is further electrically connected to the corresponding conductive pattern (260) through one second switch unit. FIG. 5 of Kaneko further discloses each second switch unit includes: a plurality of second thin film transistors connected in series, a gate and a first electrode of each second thin film transistor are electrically connected; a gate and a first electrode of a second thin film transistor closet to the corresponding conductive pattern are electrically connected to the corresponding conductive pattern, and a second electrode of another second thin film transistor closet to the corresponding signal line is electrically connected to the corresponding signal line, because mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.

	Regarding Claim 4
	FIG. 3 of Xu discloses the gate (313) of the first thin film transistor and the corresponding conductive pattern (33) are disposed in a same layer, and are made of a same material (one of ordinary skill in the art would use same material for conductive 33 and 313 for purpose of reducing cost).

	Regarding Claim 9
	FIG. 3 of Xu discloses the first switch unit further includes at least one groove disposed in the insulating layer; the extension sub-portion (36) includes at least one first portion disposed in the at least one groove, and a second portion disposed outside the at least one groove; a plane where a surface of each first portion facing away the corresponding conductive pattern (33) is located is closer to the corresponding conductive pattern than a plane where a surface of the second portion facing away the corresponding conductive pattern is located.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, in view of Choi (CN 105158981, machine-translated English text provided)
	Regarding Claim 6
	Kaneko disclose Claim 5. 
Kaneko fails to disclose “a length of the extension sub-portion in an extending direction thereof is greater than or equal to twice a width of the corresponding conductive pattern in a direction perpendicular to the extending direction of the corresponding conductive pattern”.
	FIG. 12 of Choi discloses a similar display panel, wherein a length of the extension sub-portion (portion of 300 parallel to 1230) in an extending direction thereof is greater than or equal to twice a width of the corresponding conductive pattern (1230) in a direction perpendicular to the extending direction of the corresponding conductive pattern.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Kaneko, as taught by Choi. The ordinary artisan would have been motivated to modify Kaneko in the above manner for purpose of reducing the effect of static (Para. 5 of Choi).

Claims 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Kaneko and Xu, in view of Matsumoto (U.S. Patent No. 6,211,534)
	Regarding Claim 10
	Hsu as modified by Kaneko and Xu disclose claim 2. 
Hsu as modified by Kaneko and Xu fails to disclose “the insulating layer includes a first insulating sub-layer and a second insulating sub-layer, and the first insulating sub-layer is disposed on a side of the second insulating sub-layer proximate to the corresponding conductive pattern; the electrostatic buffer portion further includes at least one buffer pattern disposed between the first insulating sub-layer and the second insulating sub-layer, and the extension sub-portion is electrically connected to the at least one buffer pattern through at least one second via hole disposed in the second insulating sub-layer; and the buffer pattern is made of a semiconductor material or a conductor”.
	FIG. 4 of Matsumoto discloses a similar display panel, wherein the insulating layer includes a first insulating sub-layer (3) and a second insulating sub-layer (29), and the first insulating sub-layer is disposed on a side of the second insulating sub-layer proximate to the corresponding conductive pattern; the electrostatic buffer portion further includes at least one buffer pattern (6 at the side of 7) disposed between the first insulating sub-layer and the second insulating sub-layer, and the extension sub-portion is electrically connected to the at least one buffer pattern through at least one second via hole disposed in the second insulating sub-layer; and the buffer pattern is made of a semiconductor material or a conductor.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Matsumoto. The ordinary artisan would have been motivated to modify Hsu in the above manner for purpose of decreasing abnormal discharge (Col. 3, Lines 50-55 of Matsumoto).

	Regarding Claim 11
	FIG. 3 of Matsumoto discloses the first thin film transistor further includes an active layer (6 at the side of 8) disposed between the first insulating sub-layer and the second insulating sub-layer, and the buffer pattern (6 at the side of 7) and the active layer are made of a same material.

	Regarding Claim 12
	FIG. 1 of Matsumoto discloses at least two conductive patterns (4/21), wherein the plurality of signal lines include: a plurality of gate lines (13) that are electrically connected to one of the at least two conductive patterns; and a plurality of data lines (14) that are electrically connected to another of the at least two conductive patterns; and 27an area of each gate lines is greater than an area of each data line, and an area of an extension sub-portion in a first switch unit electrically connected to the gate line is greater than an area of an extension sub-portion in a first switch unit electrically connected to the data line.

Claims 12, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Kaneko, in view of Xu’372 (U.S. Patent Pub. No. 2018/0052372) 
	Regarding Claim 12
	Hsu as modified by Kaneko disclose claim 1, wherein an area of an extension sub-portion in a first switch unit electrically connected to the gate line is greater than an area of an extension sub-portion in a first switch unit electrically connected to the data line. 
Hsu as modified by Kaneko fails to disclose “at least two conductive patterns, wherein the plurality of signal lines include: a plurality of gate lines that are electrically connected to one of the at least two conductive patterns; and a plurality of data lines that are electrically connected to another of the at least two conductive patterns”.
	FIGS. 4-5 of Xu’372 disclose a similar display panel, comprising at least two conductive patterns (121), wherein the plurality of signal lines include: a plurality of gate lines (320) that are electrically connected to one of the at least two conductive patterns; and a plurality of data lines (220) that are electrically connected to another of the at least two conductive patterns; and 27an area of each gate lines is greater than an area of each data line.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Xu’372. The ordinary artisan would have been motivated to modify Hsu in the above manner for purpose of effectively removing electrostatic charge (Para. 6 of Xu’372).

	Regarding Claim 15
	FIGS. 4-5 of Xu’372 disclose at least one third switch unit, wherein the at least one conductive pattern is electrically connected to the common electrode line through the at least one third switch unit; each third switch unit includes a plurality of third thin film transistors connected in series; a first electrode of a third thin film transistor closet to the at least one conductive pattern is electrically connected to the at least one conductive pattern, a second electrode of a third thin film transistor closet to the common electrode line is electrically connected to the common electrode line; a gate and the first electrode of each third thin film transistor are electrically connected, or the gate of each third thin film transistor is a floating electrode.

	Regarding Claim 16
	Modified Hsu discloses a width-to-length channel ratio of the third thin film transistor closet to the at least one conductive pattern is greater than a width-to-length channel ratio of a third thin film transistor farther away from the at least 28one conductive pattern.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892